Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 6, and 7 have been amended. Claims 14 and 16 have been cancelled. Applicant’s amendments to the claims overcomes sequence compliance issues, claim objections, and rejections made under 35 U.S.C. 102 and 103 as previously set forth in the Non-Final Office Action mailed 10/18/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 8, 9, 11, 13, 15, 17, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that green fluorescent protein (GFP) tags have limitations in imaging the full life cycle of proteins including, long fluorophore maturation times which prevent co-translational imaging of GFP-tagged nascent peptide chains, the inability to discriminate between post-translational modifications of proteins or conformational changes, as well as their large size and low fluorescent signal (see Background of the Invention). To this end, Applicant developed a hybrid scFv in which six CDRs from an anti-HA antibody 12CA5 were loop grafted onto different scFv scaffolds, including the framework regions of 15F11 (VH of SEQ ID NO: 9 and VL of SEQ ID NO: 10) (Para. 00263). Depending on the compatibility of the scaffold and CDRs, the hybrid scFv retained the folding stability of the scaffold, while acquiring the binding specificity of the grafted CDRs (Para. 00263). In particular, live-cell imaging using the chimeric scFvs revealed that anti-HA-15F11 was superior, exhibiting strong expression and excellent co-localization with histone 2B in the nucleus but little to no misfolding and/or aggregation.  Notably, the working examples do not appear to introduce random mutations into the framework sequences of the 15F11 antibody in contrast to the percent identity language of the independent claim.  
The specification defines an antibody fragment as a portion of an antibody that binds the antigen to which the intact antibody binds; and antibody fragments include, without limitation, single chain forms of antibodies (Para. 0106). As such, the genus of scFv antibodies recited in claim 1 would necessarily have to bind to the same antigen as the CDRs from the different antibodies recited. There is no evidence provided in the specification, however, that a VH and VL framework region having at least 84% and 69% sequence identity to the framework regions of the 15F11 antibody can be used with the CDRs from every antibody recited in claim 1 such that the claimed scFv antibody can retain antigen binding specificity of the different antibodies. By definition, an antibody has the functional property of binding to its cognate antigen and thus the claimed products must maintain this function of antigen binding to be considered an “antibody”.  
 Further, as presently written, the claims fail to disclose sufficient structural detail for the broad genus of scFv antibodies comprising VH framework regions with at least 84% identity to the framework region of SEQ ID NO: 9 and VL framework regions with at least 69% identity to the framework region of SEQ ID NO: 10, wherein each framework region has no more than two amino acid mutations, and having the functional property of binding to one of the  antigens recited in claim 13. 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, the CDRs of the claimed scFv antibodies are derived from an antibody having an amino acid sequence selected from any one of the SEQ ID NOs recited in claim 1, which represent a full-length scFv antibody (i.e. SEQ ID NO: 50), VH chains, or VL chains. Thus, the claims encompass scFv antibodies comprising only 3 CDRs from an antibody defined by the VH chain alone or VL chain alone only without further limitation on the remaining structure of the other CDRs of the antibody.  In addition to CDRs, framework residues also play an important role in antigen binding as evidenced by partial or complete loss of binding affinity during antibody humanization and CDR grafting, which can often be restored by back mutating some of the FR residues to the original murine sequence (Sela-Culang et al., see entire document, in particular, “FR residues” subsection under “Non-CDR Determinants That have a Role in Ag Binding”) (Sela-Culang, Inbal et al. Frontiers in immunology vol. 4 302. 8 Oct. 2013, of record). In particular, framework residues that affect antigen binding include those that make direct contact with the antigen or are in close proximity to the CDRs and those that affect the orientation and conformation of the CDRs, impacting antigen binding indirectly (Sela-Culang et al, “FR residues” subsection, Para. 2-4). As presently written, the genus of the scFv antibodies encompassed by independent claim 1 represent partially defined structures wherein at least 16% of the VH framework region and at least 31% of the VL framework region of the 15F11 antibody scaffold can vary with no more than one or two conservative or nonconservative amino acid substitutions present in each framework. Although framework residues can impact antigen binding, there is no guidance provided in the specification about which specific amino acids can vary in the framework regions such that the ability of the scFv antibody to bind to antigens recited in claim 13 is retained. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily predict which amino acids substitutions can be made in the framework regions of the claimed scFv antibodies such that the ability of scFv antibody to bind to antigen, including those recited in claim 13 is retained. 
While the scFv antibodies of the claimed invention are intended to bind to a specific antigen, such as one of the antigens recited in instant claim 13, artisans would not be able to envision the complete structure of an scFv antibody in terms of which of the twenty naturally occurring amino acids exists in both the heavy and light chain framework regions based on the antigen alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar. 
Therefore, the claimed genus of antibodies and antigen binding fragments lacks adequate written description because there does not appear to be any correlation between the structure of the claimed scFv antibody comprising framework regions that are partially defined and CDRs from diverse antibodies and the function of binding to a specific antigen, including those recited in claim 13. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of scFv antibodies at the time the instant application was filed. 

Enablement
Claims 1, 6, 7, 8, 9, 11, 13, 15, 17, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to an scFv in which the framework region of the VH chain has at least 84% sequence identity to the framework region of SEQ ID NO: 9 and the framework region of the VL chain has at least 69% sequence identity to the framework region of SEQ ID NO: 10 as well as CDRs from one of the recited antibodies, wherein each framework region has no more than two amino acid substitutions. and the scFv antibody binds to a target antigen of one of the antibodies recited in claim 1. 
The specification teaches that green fluorescent protein (GFP) tags have limitations in imaging the full life cycle of proteins including, long fluorophore maturation times which prevent co-translational imaging of GFP-tagged nascent peptide chains, the inability to discriminate between post-translational modifications of proteins or conformational changes, as well as their large size and low fluorescent signal (see Background of the Invention). To this end, Applicant developed a hybrid scFv in which six CDRs from an epitope-specific antibody were loop grafted onto different scFv scaffolds. Depending on the compatibility of the scaffold and CDRs, the hybrid scFv retained the folding stability of the scaffold, while acquiring the binding specificity of the grafted CDRs (Para. 00263).” Specifically, the HA frankenbody was engineered by grafting six CDRs of the published anti-HA scFv antibody 12CA5, which does not fold properly in the reduced intracellular environment and thus displays little to no affinity for HA epitopes in live human cells, onto more stable and sequence similar scFv scaffolds. The five scaffolds chosen included 15F11, 13C7, 2E2, a SunTag specific scFv, and KTM219 (Para. 00265). Live-cell imaging using the chimeric scFvs revealed that anti-HA-15F11 and anti-HA-2E2 were superior, exhibiting strong expression and excellent co-localization with histone 2B in the nucleus but little to no misfolding and/or aggregation. In contrast, the other three scFvs did not show any co-localization signal (Para. 00266). It was further shown that additional functional scFvs can be predicted and designed from sequence information. The framework regions of 150 antibodies were ranked according to sequence similarity to the framework regions of the 15F11 antibody using a BLOSUM62 scoring matrix. From this list, only 4 antibodies were selected. The sequence alignments of each antibody’s VH and VL were performed against the VH and VL of the scaffolds tested above (see Table 1); and the sequence alignments of each antibody’s VH and VL framework regions were also performed against the VH and VL framework regions of the scaffolds tested above. It was found that chimeric scFvs with a 15F11 backbone or a 2E2 backbone selectively bound to target epitopes with CDRs from the anti-HA antibody 5XCS, an anti-FLAG antibody, the anti-HIV antibody  2HRP, and the anti-Fel-d 1 antibody 5VYF in live cells, while chimeric scFvs with a Sun, 13C7, or CTM219 backbone did not (Example 2). While hybrid scFvs comprising CDRs from the anti-HA antibody 12CA5 grafted onto a 15F11 scaffold were able to maintain antigen-binding specificity of the anti-HA antibody, there is no evidence provided in the specification, that a VH and VL framework region having at least 84% and 69% sequence identity to the framework regions of the 15F11 antibody can be used with the CDRs from every antibody recited in claim 1 such that the claimed scFv antibody is still able to bind to a given antigen. If the scFv scaffold and CDRs of a given antibody are incompatible, the hybrid scFv may not retain both the folding stability of the scaffold as well as binding specificity of the grafted CDRs. Indeed, hybrid scFvs comprising six CDRs from the anti-HA antibody 12CA5 grafted onto 137C, SunTag, or KTM219 scaffolds did not show any co-localization signal in the live-cell imaging tests (Para. 00265-00266). Further, if the claimed hybrid scFv antibodies  are not able to bind to any of the target antigens of the antibodies recited in claim 1, then artisans would not be able to find any practical use for said hybrid scFv antibodies. 
As stated earlier, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001). As presently written, the CDRs of the claimed scFv antibodies are derived from an antibody having an amino acid sequence selected from any one of the SEQ ID NOs recited in claim 1, which represent a full-length scFv antibody (i.e. SEQ ID NO: 50), VH chains, or VL chains. Thus, the claims encompass scFv antibodies comprising only 3 CDRs from an antibody defined by the VH chain alone or VL chain alone, which are not expected to be able to bind to antigen.  Framework residues also play an important role in antigen binding. However, as presently written, the genus of the scFv antibodies encompassed by independent claim 1 represent partially defined structures wherein at least 16% of the VH framework region and at least 31% of the VL framework region can vary in one or more conservative or nonconservative amino acid substitutions. Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Although framework residues can impact antigen binding, there is no guidance provided in the specification about which specific amino acids can vary outside the CDR regions such that the ability of the scFv antibody to bind to antigen is retained. Without a reduction to practice, it is unclear how amino acid substitutions in the framework regions of the claimed genus of scFv antibodies would impact the ability of a given scFv antibody to bind a specific antigen for each of the antibodies recited in claim 1. 
The claimed scFv antibodies comprise CDRs from antibodies that bind diverse antigens (e.g. 2H1P, the antibody to Cryptococcus neoformans disclosed in Table A). The target antigens recited in claim 13 include an epitope tag for wt HIV-scFv (SEQ ID NO: 21), a truncated epitope tag for wt HIV-scfv (SEQ ID NO: 22), an HA epitope (SEQ ID NO: 23), a Sun-Tag epitope (SEQ ID NO: 24), a CatTag epitope (SEQ ID NO: 48), and a FLAG epitope (SEQ ID NO: 49).  Artisans would not reasonably expect the claimed anti-scFv antibodies comprising VH and VL framework regions that are 84% and 67% identical to the framework regions of the 15F11 antibody and CDRs from antibodies that bind to, for example, Cryptococcus neoformans to be capable of binding to any of the epitopes recited in claim 13 absent of evidence to contrary provided in the specification.     
It would require undue trial and error experimentation for artisans to determine the amino acid substitutions that can be made in the framework regions of the scFv antibodies of the claimed invention such that the ability to bind to antigen is retained.  Further, absent of evidence to the contrary, one of the amino acid substitutions that can be made in framework regions can potentially disrupt antigen binding and functional activity. Therefore, the specification does not reasonably enable artisans to make and use the genus of scFv antibodies over the full scope of the claims. 

Claims 1, 6, 7, 8, 9, 11, 13, 15, 17, and 25 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claim 1 with regard to HVR sequences present in the claimed single chain Fv antibodies is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: Specifically, the sequences presently recited appear to be VH and VL sequences from antibodies which bind distinct antigens.  As discussed earlier in this Office Action, the CDR sequences are structurally important for binding antigen, and note that the terminology of CDR and HVR are analogous.  The antibodies bind different antigens because they have structural differences in their CDRs/HVRs and thus these sequences do not share a singular structural similarity, as evidenced by the need to use unique SEQ ID numbers to identify the relevant biological sequences.  Further, the fact that the antibodies bind different antigens makes them non-interchangeable in their methods of use.  For example, an antibody that binds TNF is useless for the detection of TGF and vice versa, and as such there is no reasonable common use and the use of an antibody reagents such as a scFv is predicated upon the identity of the antigen to which it binds.  Thus, the Markush group of HVR from antibodies that are unrelated in their primary amino acid sequences as well as the antigen to which they specifically bind fails to identify a group that has “a single structural similarity” and a common use. It should be further noted that so  
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
Applicant’s arguments, see Remarks, filed on 04/18/2022 with respect to claim objections and rejections made under 35 U.S.C. 102 and 103  have been fully considered and are persuasive.  The objection and rejection of the claims under 35 U.S.C. 102 and 103 has been withdrawn. 
Applicant's arguments filed 04/18/2022 with respect to the rejections made under 35 U.S.C. 112 written description and enablement have been fully considered but they are not persuasive. 
Applicant argues that in view of the amendments to independent claims 1, 6, and 7 to recite that the amino acid sequences of each framework region has no more than two amino acid substitutions  and that the HVRs of the claimed scFv comprise HVRs derived from antibodies with specific SEQ ID NOs, the claimed scFvs have adequate written description and are enabled. 
In response to Applicant’s arguments, the genus of the scFv antibodies encompassed by independent claim 1 represent partially defined structures wherein at least 16% of the VH framework region and at least 31% of the VL framework region can vary with no more than one or two conservative or nonconservative amino acid substitutions in each framework domain. In addition to CDRs, framework residues also play an important role in antigen binding. However, the specification does not provide any guidance on specific amino acid substitutions that can be made in each of the framework regions of the claimed scFv antibodies such that the ability of the scFv antibodies to bind to antigen is retained. As such, artisans would not be able to readily predict without further testing the remaining structure of the claimed scFv fragments comprising VH framework regions with at least 84% identity to the framework region of SEQ ID NO: 9 and VL framework regions with at least 69% identity to the framework region of SEQ ID NO: 10 such that the ability of the scFv antibodies bind to specific antigens, including those recited in the claims, is retained. If the scFv antibody is not able to bind to antigen, then there is no practical use for such an antibody. Further, artisans would not reasonably expect all of the claimed scFv antibodies having CDRs from antibodies with different antigen binding specificities to be capable of binding to any of the antigens recited in claim 13 absent of evidence to the contrary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644